DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Application 17/116,260 has been filed as a Continuation (CON) and not a divisional (DIV) of application 16/307,055.  However, the instant application, which discloses and claims only subject matter disclosed in prior Application No. 16/307055, filed 12/04/18, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Election/Restrictions
3.  Applicant’s election of Group II, the kit and composition, in the reply filed on 09/02/22, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claim Status
4.  The amendment, filed 09/02/22, has been entered. 

5.  Claims 1-9, 34, and 40-47 are pending. Claims 10-33 and 35-39 are cancelled. Claims 1 and 5 are amended. Claims 1-9 and 42-47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/22. Claims 34 and 40-41 are under examination.

Information Disclosure Statement
6.  The information disclosure statements (IDS) submitted on 04/28/21 and 05/13/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Objections
7.  Claim 34 is objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “P. copri” (see claim 34, line 1) is properly written as “Prevotella copri” for its first recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
8. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.  Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nature-based product (e.g. naturally occurring bacteria) without significantly more. 
The claim recites a kit comprising, one or more of P. copri or a portion thereof, and reagents for conducting an assay for detecting the presence of an antibody in a sample that binds to the one or more of P. copri or a portion thereof; which encompasses a naturally occurring bacterial species as evidenced by, for example, Hayashi et al. 2007 (Prevotella copri sp. nov. and Prevotella stercorea sp. nov. isolated from human faeces; International Journal of Systemic and Evolutionary Microbiology 57:941-946; Figure 1). Therefore, although the product claims are directed to a statutory category (i.e. Step 1 of the subject matter edibility test is yes), they are also directed to a judicial exception (i.e. nature-based products; thus, Step 2A prong 1 is yes).
This judicial exception is not integrated into a practical application because the naturally occurring bacterium does not appear to be markedly different from its naturally occurring counterpart, in its natural state, since it was not modified in any way. Further, as a kit (i.e. an assembly of items), the naturally occurring bacteria is not even required to be mixed with the reagents. However, even if it were to be required to be mixed therein, all the components in the kit would simply function as they would individually, and a mere mixture of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  (i.e. Step 2A, prong 2 is no).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the reagents for conducting an assay for detecting the presence of an antibody in a sample are recited at a high level of generality and are well-understood, routine, conventional activities engaged in by the scientific community, as evidenced by, for example (Abramson et al. 2013, WO 2013/056222; of record; e.g. see [0021]). Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. naturally occurring bacteria).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Consequently, the additional element(s) are not sufficient to make the judicial exception eligible for patent protection (i.e. Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
10. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. Claims 34 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “…a portion thereof…” in independent claim 34 and dependent 41 is a relative phrase which renders each claim indefinite. The term “portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, clarification is required to ascertain what constitutes “a portion” of either the bacterium (claim 34) or the protein (claim 41). In other words, how much of each must be present to be included vs excluded by the limitation.

Claim Rejections - 35 USC § 102
12.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.  Claims 34 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson et al. 2013 (WO 2013/056222; of record).
	Abramson teach methods, compositions and kits for assessing the amount of Prevotella copri in a sample using reagents that specifically bind to the Prevotella including antigens, antibodies, probes, primers and/or the combinations thereof used in immunoassays, including ELISA and/or sandwich assays including those immobilized on solid phase supports and the corresponding diagnostic reagents (e.g. [0019-0021, 0026-27, 0129]; meeting limitations found in instant claim 34 and 40). With regards to a portion of the Pc-p27 antigen, in claim 41, it is noted that (1) use of the whole cell would necessarily include use of the corresponding protein (i.e. the antigen is not required to be isolated) and/or several of the sequences in the prior art have at least one amino acid in common with the Pc-p27 antigen (i.e. see leading Met in instant SEQ ID NO: 1) and thereby meet the broadest reasonable interpretation of the limitation.
	Therefore, Abramson anticipate the invention as claimed.


Double Patenting
15. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16. Claims 34 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,908,159. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a product with an asserted utility that is substantially the same as a method of using the same claimed product.
	For example, instant claims are drawn to a kit comprising, one or more of Prevotella copri or a portion thereof, and reagents for conducting an assay for detecting the presence of an antibody in a sample that binds to the one or more of P. copri or a portion thereof; and a composition comprising an antigen from P. copri attached to a support matrix; wherein the antigen is P. copri Pc-p27 protein or a portion thereof; with the asserted utility of identifying individuals in need of treatment for, inter alia, Rheumatoid arthritis (see specification at [0028]). 
	Similarly, patented claims are drawn to method(s) of treating Rheumatoid arthritis in a subject comprising (a) receiving the results of an assay that indicates that the subject is immunologically reactive with one or more Prevotella copri polypeptides comprising an amino acid sequence selected from the group consisting of  SEQ ID NO:1, KRIILILTVLLAMLGQVAY (SEQ ID NO:2), DYRGYWTMRYQFDSATVS (SEQ ID NO:3), and EKINSLPTSSTGI (SEQ ID NO:4); and then (b) administering to the subject a therapeutically effective amount of a disease modifying anti-rheumatic drug; and wherein the assay is an enzyme-linked immunosorbent assay (ELISA) , agglutination test, direct immunofluorescence assay, indirect immunofluorescence assay, or an immunoblot assay.
	Therefore, the patented claims, using more specific portions of Prevotella copri, and requiring reagents for assays including ELISA, are a species of the broader instant claims having the same asserted utility; and thereby anticipate them (see MPEP 2131.02).

Conclusion
17. No claims are allowed.


18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


19. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645     

December 2, 2022